TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 8, 2015



                                     NO. 03-13-00113-CV


                     Texas Commission on Environmental Quality and
                     Republic Waste Services of Texas, Ltd., Appellants

                                                v.

                  The City of Aledo and the City of Willow Park, Appellees




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
         REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 24, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment affirming the Commission’s final order and issuance of permit No. 2009-2058-MSW.

The City of Aledo and the City of Willow Park shall pay all costs relating to this appeal, both in

this Court and the court below.